Citation Nr: 9934367	
Decision Date: 12/09/99    Archive Date: 12/16/99

DOCKET NO.  97-23 413A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to accrued benefits on the basis of clear and 
unmistakable error in not assigning an effective date earlier 
than December 3, 1990, for a grant of service connection for 
non-Hodgkin's Lymphoma.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel


INTRODUCTION

The veteran served on active duty in the military from 
September 1966 to August 1969.  He died in June 1994, after 
which his mother, who is the appellant, filed a claim for 
accrued benefits at the Department of Veterans Affairs (VA) 
Regional Office (RO) in New York, New York, alleging that the 
RO committed clear and unmistakable error (CUE) in not 
assigning an effective date earlier than December 3, 1990, 
for a grant of service connection for non-Hodgkin's Lymphoma 
(NHL).  The RO denied her claim in August 1995 and June 1996, 
and she appealed to the Board of Veterans' Appeals (Board).


FINDINGS OF FACT

1.  In September 1993, the RO granted the veteran's claim for 
service connection for NHL and rated the condition as 100 
percent disabling, effective from December 3, 1990.

2.  The veteran died in June 1994; at the time of his death, 
he had a claim pending at the RO for an earlier effective 
date for his NHL based on CUE; his mother, the appellant, 
subsequently appealed to the Board for accrued benefits on 
this same basis.

3.  In July 1994, the RO granted service connection for the 
cause of the veteran's death as a result of his NHL.  The RO 
subsequently found, however, that the appellant's income was 
excessive for payment to her of dependency and indemnity 
compensation benefits.




CONCLUSION OF LAW

The appellant's claim for accrued benefits-on the basis of 
CUE in not assigning an effective date earlier than December 
3, 1990, for a grant of service connection for non-Hodgkin's 
Lymphoma-lacks legal merit and must be dismissed as a matter 
of law.  38 U.S.C.A. § 5121 (West 1991 & Supp. 1999); 
38 C.F.R. § 3.1000 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant alleges that she is entitled to accrued 
benefits on the theory that the RO committed CUE by not 
assigning an effective date earlier than December 3, 1990, 
for the grant of service connection for NHL.  She wants 
an effective date of May 14, 1980, when the veteran initially 
filed a claim for service connection.

The law and regulation governing claims for accrued benefits 
state that, upon the death of a veteran, periodic monetary 
benefits to which he was entitled at death under existing 
ratings or decisions, or those based on evidence in 
the file at the date of death, and due and unpaid for a 
period of not more than two years prior to death, may be paid 
to certain persons such as his surviving parent (here, the 
veteran's mother).  See 38 U.S.C.A. § 5121; 38 C.F.R. 
§ 3.1000.  This law and regulation essentially places the 
appellant in the deceased veteran's shoes, in that her claim 
for accrued benefits is a "derivative" of a claim for an 
earlier effective date-based on CUE-that was pending when 
he died.

In this particular case, however, even if it could somehow be 
shown that the RO committed CUE by not assigning an effective 
date earlier than December 3, 1990, for the grant of service 
connection for NHL, without conceding this as true, the 
appellant's appeal still must be dismissed because the 
veteran died in June 1994, meaning that she is-at most-
entitled to accrued benefits that were due and unpaid for the 
two years immediately preceding his death (i.e., from June 
1992).  Consequently, since the RO already had assigned an 
effective date earlier than June 1992-specifically, December 
3, 1990, and rated the veteran's disability at the maximum 
level of 100 percent from that date until the time of his 
death-there are no accrued benefits to which the appellant 
might be entitled, regardless of any arguments, including 
based on CUE, that she may raise in her present appeal.  
The Board further notes that the RO has granted service 
connection for the cause of the veteran's death as a result 
of his NHL, although excessive income prevented payment of 
dependency and indemnity compensation benefits to the 
appellant.

Where, as here, the law, and not the facts, is dispositive of 
the issue on appeal, the claim must be dismissed for lack of 
legal merit or of entitlement under the law-analogous to 
Rule 12(b)(6) of the Federal Rules of Civil Procedure for 
"failure to state a claim upon which relief can be 
granted."  See Shields v. Brown, 8 Vet. App. 346, 351-352 
(1995), citing Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
Although the appellant's representative has gone to great 
lengths in arguing that an earlier effective date is 
warranted in this case-alleging such things as CUE by 
breaching the "duty to assist" the veteran in developing 
the evidence pertinent to his claim (see 38 U.S.C.A. 
§ 5107(a)), violations of his right to procedural due process 
of law, inadequate reasons and bases for denying his claim 
prior to ultimately granting it, etc.-this appeal does not 
turn on any of those issues, irrespective of their merit (or 
lack thereof).  Rather, the sole determinative point to be 
borne in mind is that the appellant, as the mother of the 
deceased veteran, clearly is not entitled to any additional 
benefits under the governing laws and regulations, and the 
Board does not have the legal authority to grant any such 
benefits on any alternative basis.  Thus, the various 
arguments of her representative, all of which are premised as 
if the veteran were still alive, are moot.


ORDER

The claim for accrued benefits, based on a claim of CUE by 
the RO in not assigning an effective date earlier than 
December 3, 1990 for service connection for non-Hodgkin's 
lymphoma, is dismissed.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



 

